             Case 3:17-md-02801-JD Document 1042 Filed 12/20/19 Page 1 of 5




 1   Charles E. Tompkins (pro hac vice)
     WILLIAMS MONTGOMERY & JOHN LTD.
 2   1200 18th Street NW, Suite 325
     Washington, D.C. 20036
 3   Telephone: (202) 791-9951
     Facsimile: (312) 630-8586
 4
     Email: cet@willmont.com
 5
     Paul J. Ripp (pro hac vice)
 6   WILLIAMS MONTGOMERY & JOHN LTD.
     233 S. Wacker Drive, Suite 6800
 7   Chicago, IL 60606
 8   Telephone: (312) 443-3200
     Facsimile: (312) 630-8500
 9   Email: pjr@willmont.com

10   Whitney E. Street (State Bar No. 223870)
     BLOCK & LEVITON LLP
11
     100 Pine Street, Suite 1250
12   San Francisco, CA 94111
     Telephone: (415) 968-1852
13   Facsimile: (617) 507-6020
     Email: wstreet@blockesq.com
14

15   Counsel for Plaintiff Flextronics International USA, Inc.

16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17
      In re Capacitors Antitrust Litigation             Master File No. 3:14-03264-JD
18
                                                        MDL No. 17-md-02801
19
      This document relates to:                         FLEXTRONICS INTERNATIONAL
20                                                      USA, INC.’S OPPOSITION TO
      FLEXTRONICS INTERNATIONAL USA,                    DEFENDANTS ELNA AND MATSUO’S
21    INC.’S ACTION; ALL DIRECT PURCHASER               MOTION TO (1) ADMIT TRIAL
      ACTIONS                                           TESTIMONY AND (2) PRECLUDE
22
                                                        EVIDENCE OF PRIOR INVOCATIONS
23                                                      OF THE FIFTH AMENDMENT OF
                                                        MESSRS. INOUE, KINOSHITA, IMAI,
24                                                      AND OKUBO
25                                                      Date: January 9, 2020
                                                        Time: 10:00am
26
                                                        Place: Courtroom 11, 19th Floor
27                                                      Judge: Hon. James Donato

28
                                         Case No. 17-md-02801-JD
        FLEX’S OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE
                        EVIDENCE OF PRIOR INVOCATIONS OF THE FIFTH AMENDMENT
              Case 3:17-md-02801-JD Document 1042 Filed 12/20/19 Page 2 of 5




 1          It is too late for Defendants ELNA and Matsuo to retract years-old Fifth Amendment
 2   invocations and identify new trial witnesses.1 Defendants’ recent argument just days ago that there
 3   is not time to prepare for a March 2, 2020 trial strongly supports the conclusion that there is not
 4   time for Plaintiffs to prepare for and re-depose these witnesses at the eleventh hour. Nor would
 5   the equities favor reopening discovery as to these witnesses even if time permitted. The reasons
 6   the Court should not permit ELNA’s and Matsuo’s witnesses to revoke their Fifth Amendment
 7   invocations are fully addressed in the oppositions filed by the AVNET/Benchmark Plaintiffs and
 8   the Direct Purchaser Class (“DPPs”) and are incorporated rather than restated herein.
 9          ELNA and Matsuo counter by suggesting that Plaintiffs should not be permitted to re-
10   depose Defendants’ new trial witnesses because the DPPs apparently declined ELNA’s and
11   Matsuo’s recent offers to present the witnesses for deposition.2 Defs.’ Mot., Dkt. No. 1030 at 12.
12   Even if accurate, this argument does not apply to Flexronics International USA, Inc. (“Flex”),
13   because neither Defendants nor the DPPs ever advised Flex of ELNA and Matsuo’s proposal that
14   the witnesses at issue revoke their Fifth Amendment invocations and testify at trial. Nor did
15   Defendants or the DPPs inform Flex that Defendants had recently offered dates for the witnesses’
16   depositions. The Court has made it clear to Defendants that they must deal with Flex as an
17   independent party and has twice ordered the DPPs to coordinate litigation efforts with Flex in order
18   to avoid situations like this one. See October 2, 2015 Minute Order, Case No. 14-cv-03264-JD,
19   Dkt. No. 917 at 2 (ordering DPP counsel to work with Flex “to the fullest extent possible”;
20   “defense counsel, too, must deal with [Flex’s] counsel”); April 18, 2016 Minute Order, Case No.
21   14-cv-03264-JD, Dkt. No. 1191 at 3 (ordering DPPs to coordinate with Flex on depositions).
22
     1
23     Flex concurs with AVNET/Benchmark in not opposing Mr. Imai of ELNA as a trial witness. As
     both ELNA and AVNET/Benchmark explain, Mr. Imai testified substantively as a 30(b)(6)
24   witness and while doing so answered questions in his personal capacity. See Defendants’ Motion
     to Admit Trial Testimony and Preclude Evidence (“Defs.’ Mot.”) Dkt. No. 1030 at 3-4; Certain
25   DAPs’ Opp., Dkt. No. 1041 at 5-6. All citations to docket numbers refer to the Case No. 3:17-md-
     02801-JD (N.D. Cal.) docket unless stated otherwise
26   2
       Flex obviously cannot take any position regarding the accuracy of ELNA’s and Matsuo’s
27   depiction of negotiations with the DPPs because Flex was excluded from the discussions.

28                                                     1
                                          Case No. 17-md-02801-JD
         FLEX’S OPPOSITION TO ELNA AND MATSUO’S MOTION TO ADMIT TRIAL TESTIMONY AND PRECLUDE
                         EVIDENCE OF PRIOR INVOCATIONS OF THE FIFTH AMENDMENT
               Case 3:17-md-02801-JD Document 1042 Filed 12/20/19 Page 3 of 5




 1            Both the Defendants in question and the DPPs have indicated in meet and confers that the

 2   omission of Flex from communications on this topic was inadvertent.3 Perhaps, but whether Flex

 3   was intentionally or unintentionally excluded is beside the point in this context. Flex was not given

 4   the opportunity to take the depositions — a chance apparently afforded to the DPPs. As a result,

 5   if the Court permits the witnesses in question to testify at trial — which the Court should not for

 6   the reasons articulated by the DPPs and AVNET/Benchmark — Flex should at minimum be

 7   allowed to take the depositions that the DPPs apparently declined to take.

 8       I.    ARGUMENT

 9            Permitting Messrs. Inoue, Kinoshita, and Okubo to withdraw their prior Fifth Amendment

10   invocations and testify at trial would unfairly prejudice Flex. A party inevitably suffers prejudice

11   from the withdrawal of previous invocations of opposing witnesses at the late stages of litigation.

12   See Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1265 (9th Cir. 2000) (citing SEC v.

13   Graystone Nash, Inc., 25 F.3d 187, 192 (3d Cir. 1994). See also Graystone Nash, 25 F.3d at 191

14   (describing concern where a party invokes the Fifth Amendment during discovery but drops the

15   invocation as trial approaches). And permitting these witnesses to testify without affording Flex

16   any further discovery would be both extremely prejudicial and manifestly unfair. Flex, unlike the

17   DPPs, was not even afforded a belated opportunity to take the witnesses’ depositions.

18            For over two years neither ELNA nor Matsuo indicated to Flex that the witnesses were

19   available for substantive depositions following their Fifth Amendment invocations. Indeed,

20   Matsuo repeatedly suggested that it would oppose any effort to take Mr. Okubo’s substantive

21   deposition. See DPPs’ Supp. Brief, Case No. 14-cv-03264-JD, Dkt. No. 1947 at 1 (DPPs’ request

22   to depose Okubo); ELNA and Matsuo’s Response to Brief Regarding Adverse Inference

23
     3
24     This explanation suggests that the Court should reiterate that Defendants and DPPs should
     include Flex in pre-trial litigation communications with Defendants in order to avoid similar errors
25   in the future. Neither the Defendants in Flex’s trial (AVX, Matsuo, and NCC) nor ELNA (which
     has settled with Flex) oppose including Flex in pre-trial litigation communications. Flex has not
26   received a clear answer from DPPs on the issue.
27

28
                                                         2
                                           Case No. 17-md-02801-JD
                  DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
              Case 3:17-md-02801-JD Document 1042 Filed 12/20/19 Page 4 of 5




 1   Instruction, Case No. 14-cv-03264-JD, Dkt. No. 1971 (neither agreeing to nor proposing a second

 2   deposition in response to DPPs’ request); Stipulation Regarding Okubo, Dkt. No. 77 ¶8 (reserving

 3   the right to oppose additional deposition).

 4          ELNA and Matsuo suggest that their prior failure to apprise Plaintiffs that the witnesses in

 5   question would appear at trial is immaterial because in October 2019, DPPs were invited to take

 6   the witnesses’ depositions “to the extent DPPs wanted to take them.” Defs.’ Mot., Dkt. No. 1030

 7   at 6. ELNA further represents that it informed DPPs that Messrs. Imai, Inoue, and Kinoshita would

 8   be available for substantive depositions “the second week of December.” Id. at 7. Neither ELNA

 9   nor Matsuo advised Flex of their offers, however. See id. at 6–7. Nor did DPPs coordinate with

10   Flex. As a result, Flex would be unfairly prejudiced should the Court grant the motion in full

11   because Flex was never informed of the proposal or afforded the opportunity to take the witnesses’

12   substantive depositions. See Graystone Nash, 25 F.3d at 190–94; see also FTC v. Kitco of Nevada,

13   Inc., 612 F. Supp 1282, 1291 (D. Minn. 1985) (permitting subsequent substantive testimony and

14   withdrawal of invocation only where the opposing party had significant additional discovery that

15   essentially revealed the substance in advance).

16                                            CONCLUSION

17          The Court should deny ELNA and Matsuo’s motion for the reasons set forth in the

18   oppositions filed by the DPPs and AVNET/Benchmark. If the Court decides to permit Messrs.

19   Inoue, Kinoshita, and Okubo to testify, Flex should be permitted to take the witnesses’ depositions

20   and conduct reasonable follow-up discovery if necessary.

21
      Dated: December 20, 2019                     Respectfully submitted,
22

23                                                 WILLIAMS MONTGOMERY & JOHN LTD.
                                                   By: /s/ Charles E. Tompkins
24                                                     Charles E. Tompkins
25
                                                   Charles E. Tompkins (pro hac vice)
26                                                 WILLIAMS MONTGOMERY & JOHN LTD.
                                                   1200 18th Street NW, Suite 325
27

28
                                                        3
                                          Case No. 17-md-02801-JD
                 DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
     Case 3:17-md-02801-JD Document 1042 Filed 12/20/19 Page 5 of 5




                                     Washington, D.C. 20036
 1                                   Telephone: (202) 791-9951
 2                                   Facsimile: (312) 630-8586
                                     Email: cet@willmont.com
 3
                                     Paul J. Ripp (pro hac vice)
 4
                                     WILLIAMS MONTGOMERY & JOHN LTD.
 5                                   233 S. Wacker Drive, Suite 6800
                                     Chicago, IL 60606
 6                                   Telephone: (312) 443-3200
 7                                   Facsimile: (312) 630-8500
                                     Email: pjr@willmont.com
 8
                                     Counsel for Plaintiff Flextronics International USA,
 9                                   Inc.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              4
                                Case No. 17-md-02801-JD
       DAPS’ OPPOSITION TO AVX CORPORATION’S MOTION FOR SUMMARY JUDGMENT
